 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS.  SUCH
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS QUALIFIED OR REGISTERED UNDER APPLICABLE STATE
AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY, SUCH QUALIFICATION AND REGISTRATION IS NOT REQUIRED. 

 

Blue Calypso, Inc.

Subscription Agreement

 

Blue Calypso, Inc.

19111 North Dallas Parkway, Suite 200

Dallas, Texas 75287

Ladies and Gentlemen:

The undersigned (the “Subscriber”)  hereby irrevocably and unconditionally
subscribes to purchase from Blue Calypso, Inc., a Delaware corporation (the
“Company”),  that number of units (“Units”) set forth on the signature page of
this Subscription Agreement at a purchase price of $1.00 per Unit, with each
Unit being comprised of: (i) two (2) shares (“Shares”) of common stock, par
value $0.0001 per share (“Common Stock”), and (ii) one (1) warrant (“Warrant”)
to purchase one (1) share of Common Stock at an exercise price of $0.75 per
share for a term of 24 months. The Shares and Warrants and shares of Common
Stock issuable upon exercise of the Warrants (the “Warrant Shares”) are
hereinafter referred to collectively as the “Securities.” 

In order to subscribe for the Units, the Subscriber should check the appropriate
boxes on pages 4 through 6 hereof, date and execute one copy of this
Subscription Agreement on page 11, and deliver it to the placement agent, WFG
Investments, Inc., 2177 N. Haskell Avenue, Suite 2900, Dallas, Texas 75204,
Attention: Brent E. Barton, President, and deliver to the Company a check or
wire transfer of the purchase price, payable to Blue Calypso, Inc.  Please
direct any inquiries related to the offering to:

 

Blue Calypso, Inc.

19111 North Dallas Parkway, Suite 200

Dallas, Texas 75287

Attention: Bill Ogle

Phone (972) 695-4776 Ext. 520

Fax (972) 484-8460

bill@bluecalypso.com

 

The placement agent for this offering is WFG Investments, Inc. (”WFG” or the
“Placement Agent”).


 

 

--------------------------------------------------------------------------------

 

 

The Subscriber acknowledges receipt of a copy of the Company’s Confidential
Private Placement Memorandum dated June 14,  2012 (the “Memorandum”). 

The closing of the sale and purchase of the Units (the “Closing”) shall take
place at the offices of the Company located at 19111 North Dallas Parkway, Suite
200, Dallas, Texas 75287, or at such other place as shall be selected by the
Company on September 14, 2012, or such earlier or later date as may be
determined by the Company in its sole discretion (the “Closing Date”).  There is
no minimum subscription amount which the Company is required to receive, and the
Company may close upon the receipt and acceptance of any subscription amount, in
one or more closings. Within five business days after the Closing, the Company
shall deliver to Subscriber a certificate representing the Shares and the
Warrants purchased by Subscriber at Closing, or, if elected by Subscriber,
delivery of the Shares may be made by credit through book entry transfer to the
accounts at The Depository Trust Company designated by the Subscriber, in each
case against payment of the purchase price therefor by check payable to the
Company or by wire transfer to a bank account designated by the Company.

Subscriber Representations, Warranties and Covenants:

1.         The Subscriber understands and acknowledges that the Subscriber is
aware of the following:

(a)                  The Securities have not been registered for sale under the
Securities Act of 1933, as amended (the “Act”), in reliance on the private
offering exemption in Section 4(2) thereof; the Company is under no obligation
to register the Securities under the Act at any time in the future; and the
Subscriber will not be entitled to the benefits of Rule 144 with respect to the
Securities.

(b)                  No governmental agency has passed upon the Securities or
made any finding or determination as to the advisability of any investments
therein.

(c)                  The Securities involve a high degree of risk of loss by the
Subscriber of his, her or its entire investment and the Subscriber must bear
such economic risk for an indefinite period of time.  The Subscriber has read
carefully the Risk Factors included in the Memorandum.

(d)                 There are substantial restrictions on the transferability of
the Securities, any certificates representing the Securities shall bear
restrictive legends, and any shares issued via book entry shall be subject to
stop transfer instructions. 

 

 

2

--------------------------------------------------------------------------------

 

 

2.          The Subscriber represents and warrants to the Company that: 

(a)                The Subscriber, its advisers, if any, and designated
representatives, if any, have the knowledge and experience in financial and
business matters necessary to evaluate the investment in the Company, and have
carefully reviewed and understand the risks (including without limitation the
Risk Factors included in the Memorandum) of, and other considerations relating
to, the purchase of Securities.

(b)               The Subscriber, its advisers, if any, and designated
representatives, if any, have been afforded the opportunity to obtain any
information necessary to verify the accuracy of any representations or
information set forth in this Subscription Agreement, have had all their
inquiries to the Company answered to their satisfaction, and have been furnished
all information requested in writing relating to the Company, the offering and
sale of the Securities and any other matters set forth in this Subscription
Agreement, including all information that the Subscriber or its duly authorized
representative deemed necessary or appropriate in order to form a decision
concerning such Subscriber’s investment.

(c)                  The Subscriber or its duly authorized representative has
investigated a possible investment in the Securities to the extent deemed
necessary or desirable and the Company has provided the Subscriber or its duly
authorized representative with any assistance in connection therewith that such
Subscriber or its duly authorized representative has requested.

(d)                 The Subscriber, its advisers, if any, and designated
representatives, if any, have not been furnished any offering literature other
than the Memorandum and a management presentation (the “Management
Presentation”), and have relied only on the information contained in such
Memorandum and Management Presentation and the information described in
subparagraph 2(b) above furnished or made available to them at their written
request by the Company.

(e)                  The Subscriber, if a corporation, limited liability
company, partnership, trust or other legal entity, is authorized and fully
qualified to purchase and hold the Securities. Such entity has its principal
place of business at the address set forth on the signature page hereof, and
such entity has not been formed for the specific purpose of acquiring the
Securities.

(f)                   The Subscriber has adequate means of providing for current
and anticipated financial needs and contingencies, is able to bear the economic
risk for an indefinite period of time and has no need for liquidity of the
investment in the Securities and could afford complete loss of such investment.

 

(g)           The Subscriber is not subscribing for Securities as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by a person not previously known to the Subscriber in
connection with investments in securities generally.

(h)           The Subscriber, its advisers, if any, and designated
representatives, if any, have confirmed to their satisfaction that an investment
in the Company meets the individual needs of the Subscriber.

 
 



3



--------------------------------------------------------------------------------



 

(i)          If the Subscriber is a plan subject to the Employee Retirement
Income Security Act of 1974 (“ERISA”),  it has accurately completed Section 6
below.

All of the information that the Subscriber has heretofore furnished or which is
set forth herein is correct and complete as of the date of this Subscription
Agreement, and, if there should be any material change in such information prior
to the admission of the Subscriber as a stockholder of the Company, the
Subscriber will immediately furnish revised or corrected information to the
Company.

3.                     The Subscriber has read and is familiar with the
Memorandum, and represents to the Company that (i) he, she or it is purchasing
the Securities for his, her or its own account and not with a view to their
resale or further distribution; (ii) no one other than the Subscriber will have
any interest in, or any right to acquire, the Securities or any part thereof,
nor does anyone other than the Subscriber have any interest in this
subscription; (iii) he, she or it has duly and validly executed this
Subscription Agreement; and (iv) he, she or it has full right, power and
authority to perform his, her or its obligations hereunder and thereunder.

4.                  The Subscriber understands and acknowledges that (i) the
Securities in the Company are being offered and sold in reliance upon the
exemption from registration provided by Section 4(2) of the Act; (ii) the
reliance of the Company upon that exemption is predicated, in part, on the
representations and warranties made and to be made by the Subscriber in and
pursuant to this Subscription Agreement; and (iii) that the exemption may not be
available if any of those representations and warranties is not true and
accurate.

5. Accredited Investor. The Subscriber warrants and represents that any one of
the statements below, next to which the Subscriber has placed its initials in
the space designated therefor, which describe an “accredited investor,” as that
term is defined in Rule 501(a) of Regulation D promulgated by the Securities and
Exchange Commission (the “Commission”)  under the Act, is true with respect to
the Subscriber.

 

Initial one or more of the following statements:

[    ] (i) the Subscriber is a natural person whose individual net worth, or
joint net worth with the Subscriber’s spouse at the time of the Subscriber’s
purchase, exceeds $1,000,000 (the term “net worth” means the excess of total
assets over total liabilities.  In calculating “net worth” the Subscriber must
exclude any value attributable to the Subscriber’s primary residence as an
asset; however, in the event any mortgages, liens, encumbrances or indebtedness
on the Subscriber’s primary residence are in excess of the value of such primary
residence, the Subscriber must reduce the Subscriber’s “net worth” by the amount
of such excess);

[    ] (ii) the Subscriber is a natural person who had an individual income in
excess of $200,000 in each of the two most recent years or joint income with
that person’s spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year;



4

--------------------------------------------------------------------------------

 

[    ] (iii) the Subscriber is a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring Securities, whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D promulgated by the Commission under the Act;

[    ] (iv) the Subscriber is a corporation, business trust, or partnership, not
formed for the specific purpose of acquiring Securities, with total assets in
excess of $5,000,000;

[    ] (v) the Subscriber is an officer or director of the Company;

[   ] (vi) the Subscriber is a bank as defined in Section 3(a)(2) of the Act, or
any savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Act, whether acting in its individual or fiduciary capacity;

[    ] (vii) the Subscriber is a broker or dealer registered pursuant to Section
15 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”); 

[    ] (viii) the Subscriber is an insurance company as defined in Section
2(a)(13) of the Act;

[    ] (ix) the Subscriber is an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”); 

[    ] (x) the Subscriber is a business development company as defined in
Section 2(a)(48) of the Investment Company Act;

[   ] (xi) the Subscriber is a Small Business Investment Company licensed by the
United States Small Business Administration under Section 301 (c) or (d) of the
Small Business Investment Act of 1958;

[    ] (xii) the Subscriber is a private business development company as defined
in Section 202(a)(22) of the Investment Advisers Act, as amended; and

[    ] (xiii) the Subscriber is an entity in which all of the equity owners are
accredited investors.

 

6. ERISA Matters. The Subscriber represents that either  (i) no part of the
funds used by it to acquire Securities of the Company constitutes assets of any
“employee benefit plan” within the meaning of Section 3(3) of ERISA (regardless
of whether or not such employee benefit plan is subject to ERISA) or of any
“plan” within the meaning of Section 4975(e)(1) of the Internal Revenue Code of
1986, as amended (the “Code”) (collectively, a “Plan”),  either directly or
indirectly through one or more entities whose underlying assets include Plan
assets by reason of a Plan’s investment in such entities (including insurance
company separate accounts, insurance company general accounts or bank collective
investment funds, in which any such Plan (or its related trust) has any
interest) or (ii) if Securities are being acquired by or on behalf of any Plan,
(A) such acquisition has been duly authorized in accordance with the governing
documents of such Plan and (B) such acquisition and the subsequent holding of
the Securities do not and will not constitute (i) a violation of any applicable
law, including but not limited to ERISA, or (ii) a non-exempt “prohibited
transaction” within the meaning of section 406 of ERISA or section 4975 of the
Code (i.e., a prohibited transaction that is not subject to an applicable
exemption contained in ERISA or in the rules and regulations adopted by the U.S.
Department of Labor thereunder).

 


5



--------------------------------------------------------------------------------

 

The Subscriber warrants and represents that the following statement, next to
which the Subscriber has placed its initials in the space designated therefor,
is true with respect to the Subscriber.

Initial one of the following:  

            [    ]  (i)            The Subscriber hereby certifies that it is
not a Plan, nor is it using the assets of one or more Plans to acquire
Securities of the Company.

            [    ]  (ii)           The Subscriber hereby certifies that it is a
Plan or is using the assets of one or more Plans to acquire Securities of the
Company.

7. U.S.  Person or Non-U.S. Person Status. The Subscriber warrants and
represents that the following statement, next to which the Subscriber has placed
its initials in the space designated therefor, is true with respect to the
Subscriber.

Initial one of the following:

[    ] (i) The Subscriber is a U.S. Person due to the fact that the Subscriber
is one of the following:

(a)      An individual who is a citizen or resident of the United States for
U.S. federal income tax purposes;

(b)        A corporation or other entity treated as a corporation for U.S.
federal tax purposes that is incorporated or organized in or under the laws of
the United States or any political subdivision thereof; or

(c) An estate or trust, the income of which is subject to U.S. federal income
taxation regardless of its source.

 

[    ] (ii) The Subscriber is not a U.S. Person. The Subscriber is a citizen of

_______________________.

8.            The Subscriber agrees that:

(a)                he, she or it is not entitled to cancel, terminate or revoke
this subscription;

(b)               he, she or it shall not transfer or assign this subscription
or any interest therein; 



6

--------------------------------------------------------------------------------

 

(c)                  this subscription may be accepted or rejected, in whole or
in part, in the Company’s sole discretion, without giving any reason therefor;

(d)                 if (i) this subscription is accepted in whole or in part by
the Company, and (ii) the other conditions precedent set forth above are met,
he, she or it shall become a stockholder of the Company; and

(e) in the event the offering of Securities is oversubscribed, the Company may,
in its sole discretion, reject certain subscriptions or allocate Securities
among Subscribers, or a combination thereof.

9. The Subscriber acknowledges that this Subscription Agreement will not be
valid, binding and enforceable until the Subscriber hereunder is accepted and
approved by the Company. 

10.                 This Subscription Agreement supersedes any previous
subscription agreement executed by or on behalf of the Subscriber relative to
Securities in the Company and any such previous agreement is rescinded and is of
no further force and effect.

11.                 This Subscription Agreement shall not be changed, modified
or amended in any respect except by the written agreement of the parties. Any
provision of this Agreement may be waived in writing by the party which is
entitled to the benefits thereof. No waiver of any provision of this Agreement
shall be deemed to or shall constitute a waiver of any other provision (whether
or not similar), nor shall any such waiver constitute a continuing waiver.

12.                 The Subscriber agrees that this Subscription Agreement,
including any rights or obligations hereunder, is not assignable by the
Subscriber.

13.                 This Subscription Agreement and its validity, construction
and performance shall be governed in all respects by the laws of the State of
Texas without giving effect to such State’s conflict of laws provisions. Each of
the Company and the Subscriber expressly irrevocably consents to the exclusive
jurisdiction of and exclusive venue in the federal and state courts located in
the State of Texas, County of Dallas with respect to any matter or dispute
arising under this Subscription Agreement.

 

14.              The Company and the Subscriber agree that any term or provision
of this Subscription Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction only, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

15.              The captions, headings and titles preceding any text herein are
for convenience of reference only and shall not affect the construction, meaning
or interpretation of this Subscription Agreement.

16.              Each party hereto shall pay all such sales, transfer, use,
gross receipts, registration and similar taxes arising out of or in connection
with the transactions contemplated by this Subscription Agreement and the
issuance and sale of the Securities as are payable by such party under
applicable law.


7

--------------------------------------------------------------------------------

 

17.              The Subscriber understands, acknowledges, and appreciates that
the Company is relying on all of the representations, warranties, covenants,
understandings, acknowledgements and agreements contained in the Subscription
Agreement in determining whether to accept the Subscriber’s subscription, sell,
and issue the Securities to the Subscriber. The Subscriber’s representations,
warranties and covenants contained herein shall survive the closing. 

18.              The Subscriber agrees to indemnify and hold the Company, each
director, officer, and stockholder of the Company or any of their affiliates,
any selling agent for the Company, their respective officers, directors,
employees, attorneys, agents and stockholders, including, without limitation,
any person who serves as an adviser or consultant to the Company or the Board of
Directors, and each other person, if any, who controls or is controlled by any
thereof within the meaning of Section 15 of the Act (each an “Indemnitee”),
against any and all loss, liability, claim, damage, cost and expense whatsoever
(including, but not limited to, reasonable legal fees and disbursements and any
and all other expenses whatsoever reasonably incurred in investigating,
preparing for or defending against any litigation, arbitration proceeding, or
other action or proceeding, commenced or threatened, or any claim whatsoever)
arising out of or in connection with, or based upon or resulting from, (i) any
false representation or warranty or breach or failure by the Subscriber to
comply with any covenant or agreement made by the Subscriber in this
Subscription Agreement and/or in any other document furnished by the Subscriber
to any of the foregoing in connection with this transaction, or (ii) any action
for securities law violations instituted by the Subscriber which is finally
resolved by judgment against the Subscriber.

19.              The Subscriber hereby agrees to furnish the Company such other
information as the Company may request prior to the closing with respect to his,
her, or its subscription hereunder.

20.      The Subscriber represents and warrants to the Company that there are no
broker’s, finder’s or any similar fees and commissions due or payable through
any action of the Subscriber with respect to the sale of the Securities by the
Company to the Subscriber.

21.                 Except as otherwise specified herein to the contrary, all
notices, requests, demands and other communications required or desired to be
given hereunder shall only be effective if given in writing by hand, by
certified or registered mail, return receipt requested, postage prepaid or by
overnight delivery service. Any such notice shall be deemed to have been given
(i) on the business day actually received if given by hand, (ii) on the business
day immediately subsequent to mailing, if sent by overnight delivery service, or
(iii) three business days following the mailing thereof if mailed by certified
or registered mail, postage prepaid, return receipt requested. All such notices
shall be sent to the Company to the attention of Bill Ogle at 19111 North Dallas
Parkway, Suite 200, Dallas, Texas 75287 and to the Subscriber at the address set
forth on the signature page hereto.

22.                 This Subscription Agreement and the rights, benefits,
privileges, interests, duties and obligations contained or referred herein shall
be solely for the benefits of the parties hereto and no third party shall have
any rights or benefits hereunder as a third party beneficiary or otherwise
hereunder except as provided in the next paragraph and in paragraph 28 below.


8

--------------------------------------------------------------------------------

 

23.                 The parties agree and acknowledge that Jefferies may rely on
the representations, warranties, agreements and covenants of each of the Company
and the Subscriber contained in this Agreement as if such representations,
warranties, agreements, and covenants, as applicable, were made directly to
Jefferies.

24.                 Neither the Subscriber nor any officer, director,
stockholder, employee, affiliate, affiliated person or entity of the Subscriber
shall make or issue any press releases or otherwise make any public statements
or make any disclosures to any third person or entity with respect to the
transactions contemplated herein without the Company’s express prior approval.
The Company has the right to withhold such approval in its sole discretion. 

25.                 The Subscriber hereby irrevocably constitutes and appoints
Bill Ogle with full power of substitution and resubstitution, his, her or its
true and lawful attorney, for him, her or it, in his, her or its name, place and
stead, and for his, her or its use and benefit to execute, certify, acknowledge,
file and record any certificates, instruments or documents which may be required
of the Company or the stockholders of the Company under the laws of the State of
Delaware or any other jurisdiction or by any governmental agency or which the
Board of Directors of the Company deem necessary or advisable.

26.                 The Subscriber hereby agrees that it will not, without the
prior written consent of the Company or the managing underwriter of any public
offering involving the Company, during the period commencing on the date of the
closing of the public offering and ending on the date specified by the Company
and the managing underwriter (such period not to exceed one hundred eighty (l80)
days) (i) lend, offer, pledge, hypothecate, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock (whether such shares or any
such securities are then owned by the Subscriber or are thereafter acquired), or
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (i) or (ii) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise.  The foregoing provisions of this Section shall only be applicable to
the Subscriber if all officers, directors and greater than five percent (5%)
stockholders of the Company enter into similar agreements.  The underwriters in
connection with the public offering are intended third party beneficiaries of
this Section and shall have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.

 

27.                 This Subscription Agreement may be executed in one or more
original or facsimile counterparts, each of which, however, when taken together,
shall constitute one instrument.

 

 

9

--------------------------------------------------------------------------------

 

 

28.                 Exculpation of WFG.  Each party hereto agrees for the
express benefit of WFG, its affiliates and its respective representatives that:

 

(a)  Neither WFG nor any of its affiliates or any of its representatives (1) has
any duties or obligations other than those specifically set forth herein or in
the Engagement Letter, dated June 13, 2012, between the Company and WFG (the
“Engagement Letter”) ; (2) shall be liable for any improper payment made in
accordance with the information provided by the Company; (3) makes any
representation or warranty, or has any responsibilities as to the validity,
accuracy, value or genuineness of any information, certificates or documentation
delivered by or on behalf of the Company pursuant to this Agreement, the
Memorandum, or the Engagement Letter, or in connection with any of the
transactions contemplated herein, including any information in the Memorandum or
the Management Presentation; or (4) shall be liable (x) for any action taken,
suffered or omitted by any of them in good faith and reasonably believed to be
authorized or within the discretion or rights or powers conferred upon it by
this Agreement, the Memorandum or the Engagement Letter or (y) for anything
which any of them may do or refrain from doing in connection with this
Agreement, the Memorandum or the Engagement Letter, except for such party’s own
gross negligence or willful misconduct.

 

(b)  WFG, its affiliates and its representatives shall be entitled to (1) rely
on, and shall be protected in acting upon, any certificate, instrument, opinion,
notice, letter or any other document or security delivered to any of them by or
on behalf of the Company and (2) be indemnified by the Company for acting as
placement agent and closing agent hereunder pursuant the indemnification
provisions set forth in the Engagement Letter.

 

29.             Verification of Identity. 

 

                                  (a)       The Subscriber should check the
website of the U.S. Treasury Department’s Office of Foreign Assets Control
(‘OFAC”) at <http:/www.treas.gov/ofac> before making the following
representations:

 

                                  (i)         The Subscriber represents that the
Units are to be purchased with funds that are from legitimate sources in
connection with its regular business activities and that were not and are not
directly or indirectly derived from activities that may contravene federal,
state or international laws and regulations, including anti-money laundering
laws and regulations.  The Subscriber hereby declares that the Units are not
being acquired and will not be held in violation of any applicable laws.

 

                                  (ii)       Federal regulations and Executive
Orders administered by OFAC prohibit, among other things, the participation in
transactions with, and the provision of services to, certain foreign countries,
territories. entities and individuals, a list of which may be found at the OFAC
website set forth above, and in addition, the programs administered by OFAC
prohibit dealing with individuals in certain countries regardless of whether
such individuals or entities appear on the OFAC list.  The Subscriber represents
amid warrants that, to the best of its knowledge, neither of (A) the Subscriber,
(B) any person controlling or controlled by the Subscriber, (C) any person with
a beneficial interest in the Subscriber, or (D) any person for whom the
Subscriber is acting as agent or nominee in connection with an investment in the
Units is a country, territory, individual or entity named on an OFAC list, nor
is a person or entity prohibited under any program administered by OFAC.

 

 

10

--------------------------------------------------------------------------------

 

 

                                  (iii)      The Subscriber agrees to promptly
notify the Company if the Subscriber becomes aware of any change in the
information set forth in these representations. The Company may be obligated to
freeze the account of the Subscriber, either by prohibiting additional
investments from the Subscriber, declining any withdrawal requests and by
segregating the assets in the account in compliance with governmental
regulation, and the Company may also be required to report such action and to
disclose the Subscriber’s identity to OFAC. The Subscriber acknowledges that the
Company may, by written notice to the Subscriber, suspend the withdrawal rights
of, or withhold distribution of withdrawal proceeds to, the Subscriber if the
Company deems it to be reasonably necessary to do so to comply with anti-money
laundering regulations applicable to the Company or any of the Company’s service
providers.

 

                                              (b)          The Subscriber
represents and warrants that, to the best of its knowledge, neither of (i) the
Subscriber, (ii) any person controlling or controlled by the Subscriber, (iii)
any person with a beneficial interest in the Subscriber, or (iv) any person for
whom the Subscriber is acting as agent or nominee in connection with an
investment in the Units is a senior political figure, or any immediate family
member or close associate of a senior foreign political figure.

 

                                              (c)          If the Subscriber is
a non-U.S. banking institution (a “Foreign Bank”) or if the Subscriber receives
deposits from, make payments on behalf of, or handles other financial
transaction related to a Foreign Bank, the Subscriber represents and warrants
that the Foreign Bank (i) has a fixed address, other than solely an electronic
address, in a country in which the Foreign Bank is authorized to conduct banking
activities; (ii) employs one or more individuals on a fulltime basis; (iii)
maintains operating records related to its banking activities; (iv) is subject
to inspection by the banking authority that licensed the Foreign Bank to conduct
banking activities; and (v) does not provide banking services to any other
Foreign Bank that does not have a physical presence in any country and that is
not a regulated affiliate.

 

                                             (d)          The Company reserves
the right to request such information as is necessary to verify the identity of
the Subscriber. The Subscriber shall promptly, on demand, provide such
information and execute and deliver such documents as the Company may request to
verify the accuracy of the Subscriber’s representations and warranties herein or
to comply with any law or regulation to which the Company may be subject.  In
the event of delay or failure by the Subscriber to produce any information
required for verification purposes, the Company may refine to accept the
application and the subscription monies relating thereto or may refuse to
process a redemption request until proper information has been provided.
Further, the Company may not accept any funds from the Subscriber if it cannot
make the representations set forth in this Section 28.  If an investor cannot
make these representations, the Company may require the withdrawal of the
stockholder or the repurchase of the Units.

 

30.             If the Subscriber is a citizen of the United Kingdom, the
Subscriber is a “qualified investor” within the meaning of Article 2(1)(e) of
Directive 2003/71/EC and the implementing measures in the United Kingdom (the
“Prospectus Directive”) that is also (i) an investment professional falling
within Article 19(5) of the Financial Services and Markets Act 2000 (Financial
Promotion) Order 2005 (the “Order”) or (ii) a high net worth entity, or another
person to whom it may lawfully be communicated, falling within Article 49(2)(a)
to (d) of the Order (each such person being referred to as a “relevant person”).
The Subscriber acknowledges that the Memorandum, the Management Presentation and
their contents are confidential and the Subscriber shall not distribute, publish
or reproduce (in whole or in part) or disclose such materials to any other
persons in the United Kingdom.


[SIGNATURE PAGE FOLLOWS]

 



11

--------------------------------------------------------------------------------

 

Subscriber Signature Page

 

 

__________________________________               
__________________________________

(Signature of Subscriber)                                         (Signature of
Co-Subscriber, if any)

 

Date:   ___________________________

 

Number of Units Being Subscribed For

At $1.00 per
Unit:                                                                                                       

Aggregate Purchase Price:                                                  
$                                   

 

_____________________________________________________________

(Type or print name as it should appear on the Company’s records)

 

___________________________

___________________________

___________________________

(Street Address, including State and Zip Code of Subscriber)

 

___________________________

(Telephone Number of Subscriber)

 

___________________________

(Email Address of Subscriber)

 

___________________________

(Social Security or Tax I.D. Number of Subscriber)

 

ACCEPTED AS OF THE DATE BELOW:

BLUE CALYPSO, INC.

 

By:      ______________________________

Name: _____________________________

Title:  ___________________________

Date:  ___________________________



 

12

--------------------------------------------------------------------------------

 